(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Vista sin asistencia de las partes la moción que antecede *1006sobre desestimación de la presente apelación; habiendo los apelantes justificado la demora en cnanto a la aprobación de la transcripción de la evidencia; apareciendo qne dicha trans-cripción ya está aprobada por el jnez qne presidió el jnicio del caso; y no habiendo el demandante apelado demostrado qne los codemandados no notificados- del escrito- de apelación son verdaderas partes contrarias, se declara sin lugar dicha moción.